DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-19 in the reply filed on 04/26/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 10/22/2020.  These drawings are considered by examiner.

Claim - 35 USC § 101
5.	Claims 15-19 recites “A non-transitory computer-readable storage medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-9, 11-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 2020/0204985), hereinafter “An“, in view of Kang et al (US 2020/0068397), hereinafter “Kang“.
Regarding claim 1, An teaches an apparatus (Fig. 5 teaches a UE) comprising: 
at least one processor (Fig. 5, teaches a Processing Circuitry); 
5at least one memory including computer program code (Fig. 5 teaches a Wireless Device includes a memory and program code); 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to (Fig. 5, and pars [0031-0033]): 
obtain a permanent identifier (pars [0012-0014]) and an authentication sequence value that are unique to the apparatus (pars [0012-0014] [0022-0024] teach perform authorization and/or authentication processes based on the decrypted SUPI, such as whether the SUPI corresponds to an authorized subscriber and/or which services are accessible to that subscriber. If the authorization and/or authentication processed on the SUPI is successful, the 5G registration can be completed, and a 5G connection can be established between the 5G UE and the telecommunication network, and wireless access technologies, the subscriber identifier sent during the registration process can be an international mobile subscriber identity (IMSI) number); 
10conceal the permanent identifier and the authentication sequence value (pars [0012-0014] [0022-0024] teach generate a Subscription Concealed Identifier (SUCI), an encrypted version of the SUP, and the subscriber identifier sent during the registration process can be an international mobile subscriber identity (IMSI) number reads on value); 10and send the concealed permanent identifier and the authentication sequence value in a registration message to a communication network (pars [0012-0014] [0022-0024] teach generate a Subscription Concealed Identifier (SUCI), an encrypted version of the SUP, and the subscriber identifier sent during the registration process can be an international mobile subscriber identity (IMSI) number reads on value).
However, An does not explicitly teach the authentication sequence value.
Kang, in the same field of endeavor, teaches the authentication sequence value (pars [0153-0156] [0331] teach the provides a network authentication based on the SQN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of An to Kang, in order to perform network authentication between the terminal device and the network device in this application, a network authentication chain can be shortened, and improve the network authentication efficiency (as suggested by Kang in paragraph [0006]).

Regarding claims 2, 9, 16, the combination of An and Kang teach the apparatus of claims 1, 8, 15, An further teaches wherein the at least one memory and the computer program 15code being configured to, with the at least one processor, further cause the apparatus to: combine the permanent identifier and the authentication sequence value prior to concealment (pars [0012-0014] [0022-0024] teach generate a Subscription Concealed Identifier (SUCI), an encrypted version of the SUP, and the subscriber identifier sent during the registration process can be an international mobile subscriber identity (IMSI) number reads on value).  

Regarding claims 4, 11, 18, the combination of An and Kang teach the apparatus of claims 1, 8, 15, An does not clearly teach wherein the at least one memory and the computer program 25code being configured to, with the at least one processor, further cause the apparatus to: in response to receipt of an authentication request message from the communication network, send a response message to the communication network containing a failure cause indication without a re-synchronization token.  
Kang, in the same field of endeavor, teaches wherein the at least one memory and the computer program 25code being configured to, with the at least one processor, further cause the apparatus to: in response to receipt of an authentication request message from the communication network, send a response message to the communication network containing a failure cause indication without a re-synchronization token (pars [0012] [0022] [0029] [0155-0156] teach the network device sends the second RAND and the third AUTN to the terminal device, so that the terminal device determines the pseudo SQN based on the symmetric key K on the terminal device side, the third AUTN, the second RAND, and the AMF; the network device receives a resynchronization message sent by the terminal device; and the network device determines the correct SQN of the terminal device based on the resynchronization message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of An to Kang, in order to perform network authentication between the terminal device and the network device in this application, a network authentication chain can be shortened, and improve the network authentication efficiency (as suggested by Kang in paragraph [0006]).

	Regarding claims 5, 12, 19, the combination of An and Kang teach the30 apparatus of claims 1, 8, 15, An does not clearly teach wherein the at least one memory and the computer program code being configured to, with the at least one processor, further cause the apparatus to: 20NC320714-US-NP in response to receipt of an authentication request message from the communication network, send a response message to the communication network containing a failure cause indication without a re-synchronization token, wherein the failure cause indication indicates that the authentication sequence value had been sent earlier.  
Kang, in the same field of endeavor, teaches wherein the at least one memory and the computer program code being configured to, with the at least one processor, further cause the apparatus to: 20NC320714-US-NP in response to receipt of an authentication request message from the communication network, send a response message to the communication network containing a failure cause indication without a re-synchronization token, wherein the failure cause indication indicates that the authentication sequence value had been sent earlier (pars [0012] [0022] [0029] [0155-0156] teach the network device sends the second RAND and the third AUTN to the terminal device, so that the terminal device determines the pseudo SQN based on the symmetric key K on the terminal device side, the third AUTN, the second RAND, and the AMF; the network device receives a resynchronization message sent by the terminal device; and the network device determines the correct SQN of the terminal device based on the resynchronization message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of An to Kang, in order to perform network authentication between the terminal device and the network device in this application, a network authentication chain can be shortened, and improve the network authentication efficiency (as suggested by Kang in paragraph [0006]).

Regarding claims 6, 13, the combination of An and Kang teach the apparatus of claims 1, 8, An further teaches wherein the apparatus is part of user equipment configured for 5G authentication operations and the communication network is part of a 5G core network (pars [0010-0013] teach configured for 5G authentication operations and the communication network is part of a 5G core network).

Regarding claims 7, 14, the combination of An and Kang teach the apparatus of claims 6, 13, An does not clearly teach wherein the permanent identifier comprises a subscriber 10permanent identifier (SUPI) and the authentication sequence value comprises a sequence number (SQN) that are concatenated and encrypted as part of a subscriber concealed identifier (SUCI) and sent in the registration message.
Kang, in the same field of endeavor, teaches wherein the permanent identifier comprises a subscriber 10permanent identifier (SUPI) and the authentication sequence value comprises a sequence number (SQN) that are concatenated and encrypted as part of a subscriber concealed identifier (SUCI) and sent in the registration message (pars [0012] [0022] [0029] [0155-0156] teach the network device sends the second RAND and the third AUTN to the terminal device, so that the terminal device determines the pseudo SQN based on the symmetric key K on the terminal device side, the third AUTN, the second RAND, and the AMF; the network device receives a resynchronization message sent by the terminal device; and the network device determines the correct SQN of the terminal device based on the resynchronization message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of An to Kang, in order to perform network authentication between the terminal device and the network device in this application, a network authentication chain can be shortened, and improve the network authentication efficiency (as suggested by Kang in paragraph [0006]).

Regarding to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
9.	Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 10, 17, the prior art of record fails to disclose wherein combining the permanent identifier and the 20authentication sequence value prior to concealment further comprises concatenating the permanent identifier and the authentication sequence value to generate a single plain text block that is concealed and sent in the registration message as specified in the claim.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641